COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re State Farm Lloyds, Antone Eugene Jones, and Gregory
                            Latty, Relators

Appellate case number:      01-14-00850-CV

Trial court case number:    2014-40190

Trial court:                152nd Judicial District Court of Harris County

        On October 20, 2014, relators, State Farm Lloyds, Antone Eugene Jones, and
Gregory Latty, filed a petition for a writ of mandamus challenging the trial court’s
September 12, 2014 order denying their Plea in Abatement in the above-referenced trial
cause number. Relators’ petition refers to an oral hearing held by the trial court for their
Plea in Abatement on September 12, 2014, but they did not attach any hearing transcript
or a statement with their appendix as required by Texas Rule of Appellate Procedure
52.7(a)(2). Accordingly, we ORDER the relators, within 5 days of the date of this
order, to file a statement that no testimony was adduced in connection with the matter
complained or else to provide evidence of requesting the reporter’s record for this
September 12, 2014 hearing and payment for or arrangements to pay for the reporter’s
fee to prepare the reporter’s record. See TEX. R. APP. P. 52.7(a)(2).
      We further ORDER that the real party in interest respond to the petition for writ
of mandamus within 20 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                     Acting individually      Acting for the Court

Date: October 21, 2014